FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D18-1726
                  _____________________________

RICHARD MATHIS,

    Petitioner,

    v.

STATE OF FLORIDA,

    Respondent.
                  _____________________________


Petition for Belated Appeal—Original Jurisdiction.


                        December 10, 2018


PER CURIAM.

     Richard Mathis petitions for a belated appeal contending
that he did not receive notice of the circuit court’s order denying
relief on his Rule 3.850 motion. His petition explains that he did
not attach his inmate mail logs—where all incoming legal mail
must be recorded, see Fla. Admin. Code R. 33-210.102(15)(a)—
because the “Legal Mail personnel said if the Court wants proof
of when I received my ruleing [sic] that they [i.e., this Court] will
have to request it because they will not give it to inmates.” Before
filing his petition, he asked the Department of Corrections for his
mail logs, but the Department denied his request saying in its
response that this Court “will need to contact the institution for
these documents.”
     This Court ordered that Mathis provide a supplemental
appendix “containing mail logs from the Department of
Corrections in support of the request for belated appeal,” short of
which he may be subject to sanctions including “dismissal of this
cause.” In the past, an order of this type has been sufficient for an
inmate to obtain copies of relevant mail logs from the
Department, but the Department insisted again that this Court
“will need to contact the institution for these documents.”

     Next, this Court issued an order for the State to show cause
why a belated appeal should not issue based on Mathis’s facially
sufficient claim that he did not receive the circuit court’s order.
The State filed a response, attaching the mail logs for Mathis
from the Department. Based on those logs, the State concedes
that Mathis received no legal mail from the circuit court during
the applicable time period and does not oppose Mathis pursuing
his appeal belatedly.

     Substantial time, effort, and expense, of course, could have
been avoided if the Department followed its prior practice of
providing inmates with their mail logs for attachment to their
petitions for belated appeals. If the logs show no legal mail was
received (as was the case here), the matter can be resolved
expeditiously on that basis without additional processing or
expense. The burden should not be placed on this Court to
contact the Department for inmate mail logs in every case
involving a belated appeal; this Court is in no better position
than a petitioner, such as Mathis, or the State, to request,
formally or informally, a copy of inmate mail logs in every case
involving a belated appeal, which are many. Far better to make
the inmate mail logs available at the outset so that unnecessary
burdens on state resources and the judicial system are avoided.

    Accordingly, Petitioner is granted a belated appeal of the
December 29, 2017, order denying motion for postconviction relief
in Gadsden County Circuit Court case number 2011-CF-326. A
copy of this opinion shall be provided to the clerk of the circuit
court for treatment as the notice of appeal. Fla. R. App. P.
9.141(c)(6)(D).

LEWIS, WETHERELL, and MAKAR, JJ., concur.

                                 2
                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.

                 _____________________________


Richard Mathis, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate,
Bureau Chief, Tallahassee, for Respondent.




                                3